Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 21, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  153290                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 153290
                                                                    COA: 323316
                                                                    Wayne CC: 13-009150-FC
  THOMAS LEE WINGARD,
           Defendant-Appellant.

  _________________________________________/

         By order of November 23, 2016, the prosecuting attorney was directed to answer
  the application for leave to appeal the January 14, 2016 judgment of the Court of
  Appeals. On order of the Court, the answer having been received, the application for
  leave to appeal is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE that part of the Court of Appeals judgment addressing the
  defendant’s claims under Miranda v Arizona, 384 U.S. 436 (1966), and we REMAND this
  case to the Wayne Circuit Court. The circuit court shall, in accordance with
  Administrative Order 2003-03, determine whether the defendant is indigent and, if so,
  appoint counsel to represent the defendant at an evidentiary hearing pursuant to People v
  Ginther, 390 Mich. 436 (1973), at which the circuit court shall determine whether trial
  counsel was ineffective for failing to move to suppress the defendant’s confession under
  Miranda v Arizona, 384 U.S. 436 (1966), and Missouri v Seibert, 542 U.S. 600 (2004). In
  all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 21, 2017
           p0614
                                                                               Clerk